Citation Nr: 0317151	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from April 1971 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO granted entitlement to service connection 
for PTSD and assigned a 50 percent rating.  In November 1991 
the RO denied entitlement to a TDIU.

While this appeal was pending, the matter was transferred to 
the RO in Boise, Idaho.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The RO sent the veteran a supplemental statement of the case 
(SSOC) in August 2002, which advised him of the notice 
requirements of the VCAA, regarding the disability currently 
at issue pursuant to Quartuccio.  However the RO failed to 
address these claims on appeal with a VCAA letter consistent 
with the requirements of Disabled American Veterans, et al.  
A February 2001 letter that advised him of the notice 
requirements of the VCAA, was noted to address claims for an 
increased rating for conjunctivitis and for entitlement to 
service connection for PTSD.  This VCAA letter does not 
address the current issues of entitlement to an initial 
increased rating for PTSD or for a TDIU.  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000, 
regarding these issues amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

Moreover regarding the issue on appeal, the Board finds that 
clarification remains needed as to whether or not there are 
records associated with a Social Security claim which should 
be made a part of the claims file.  The SSOC of August 2002 
reflects that medical records from August 2000 suggest that 
the veteran is receiving Supplemental Security benefits.  
This raises the possibility of Social Security records that 
could be pertinent to his claims.

Finally the Board notes that the VA examinations on record 
only address the issue of an increased rating for PTSD.  The 
veteran is noted to be service connected for diabetes 
mellitus and conjunctivitis, and these disabilities need to 
be reexamined to determine their effect on the veteran's 
employability.  

Moreover, the RO is noted to have stated in its April 2003 
and May 2003 SSOCs that the records showed the veteran was 
employed in sales and determined that this weighed strongly 
against entitlement to TDIU benefits.  However, the clinic 
record of December 2002 showing that the veteran recently 
took a job in sales that the RO relied upon does not reflect 
whether this job actually is actually substantially gainful 
employment or marginal employment within the definition of 
38 C.F.R. § 4.16(a) (2002). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board prematurely, the Board will not be 
able to adjudicate the claim prior to the 
expiration of the one year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one year response period.



3.  The RO should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  After the aforementioned documents 
have been obtained, the RO should arrange 
for a VA Social and Industrial Survey 
interview with the veteran.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the interviewer prior and pursuant to 
the interview of the veteran, and the 
report should be annotated in this 
regard.

The interviewer should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities.  
The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.  

The social and industrial survey should 
also address whether the veteran is 
currently employed and if so, whether 
such employment falls within the realm of 
substantial gainful employment or 
marginal employment within the definition 
of 38 C.F.R. § 4.16(a) (2002).   A copy 
of this regulation should be made 
available for review in providing this 
opinion.

5.  The RO should arrange for a VA 
comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to service-connected 
disabilities. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s). The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s). Any further indicated 
special studies should be conducted.

The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment. 
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial rating in excess of 50 percent 
for PTSD and a TDIU.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claims on appeal.  38 C.F.R. 
§ 3.655 (2002).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


